187 F.2d 488
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.H. Milton NEWMAN, d/b/a and H. M. Newman and local 456,Teamsters and Chauffers United, Affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, Respondent.
No. 170, Docket 21856.
United States Court of Appeals Second Circuit.
Decided March 13, 1951.

George J. Bott, General Counsel, David P. Findling.  Associate General Counsel, A. Norman Somers, Assistant General Counsel, Owsley Vose and Duane Beeson, Attorneys, National Labor Relations Board, and Harvey Diamond, all of Washington, D.C., for petitioner.
Liebowitz & Schuman and Sheehan & Harold, all of New York City, for respondent.
Before L. HAND, Chief Judge, and SWAN and CHASE, Circuit Judges.
PER CURIAM.


1
Enforcement of order granting on consent of H. Milton Newman and on default of Local 456 in open court on the call of the calendar.